Citation Nr: 1529407	
Decision Date: 07/09/15    Archive Date: 07/16/15	

DOCKET NO.  13-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a disorder characterized by bilateral leg cramps.  

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

5.  Entitlement to service connection for bilateral ulnar nerve lesions.  

6.  Entitlement to service connection for lumbar degenerative spondylosis.  

7.  Entitlement to service connection for a disorder of the cervical spine, to include degenerative changes.  

8.  Entitlement to an initial evaluation in excess of 20 percent for lumbar myositis.  

9.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative changes.  


REPRESENTATION

Appellant represented by:	E. A. Gang, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1981, with apparent additional duty in the United States Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a rating decision of October 2010, the RO denied entitlement to service connection for sleep apnea.  The Veteran voiced no disagreement with that determination, which now has become final.  Since the time of the October 2010 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence neither new nor material, and the current appeal ensued.  

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for bilateral carpal tunnel syndrome, bilateral ulnar nerve lesions, and a disorder of the cervical spine (to include degenerative changes) is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed rating decision of October 2010, the RO denied entitlement to service connection for sleep apnea.  

2.  Evidence received since the time of the RO's October 2010 decision denying entitlement to service connection for sleep apnea, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  

3.  A chronic bilateral shoulder disorder is not shown to have been present in service, or at any time thereafter.  

4.  A chronic disorder characterized by leg cramps, to the extent such pathology currently exists, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

5.  Lumbar degenerative spondylosis is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

6.  The Veteran's service-connected lumbar myositis is not presently characterized by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least four weeks but less than six weeks over the course of the past 12 month period.  

7.  The Veteran's service-connected right knee degenerative changes are not presently characterized by a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees, and/or evidence of recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The decision of the RO in October 2010 denying entitlement to service connection for sleep apnea is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the RO's October 2010 decision denying entitlement to service connection for sleep apnea is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  A bilateral shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  A chronic disorder characterized by leg cramps was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).  

5.  Lumbar degenerative spondylosis was not incurred in or aggravated by active military service, nor may degenerative changes be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

6.  The criteria for an initial evaluation in excess of 20 percent for lumbar myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5237, 5243 (2014).  

7.  The criteria for an initial evaluation in excess of 10 percent for right knee degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5257, 5260, 5261 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met as to the issues decided herein.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2012 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claim file, to include service treatment records, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for sleep apnea, as well as a bilateral shoulder disability, bilateral leg cramps, and lumbar degenerative spondylosis.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during the Veteran's period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis in the form of degenerative spondylosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (2014).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the aforementioned rating decision in October 2010, it was noted that service treatment records covering the period of service from May 1974 to April 1981 were negative for any diagnosis of sleep apnea.  Further noted was that treatment reports for a period other than the Veteran's verified service (that is, from February 1982 to December 2004) were likewise negative for any diagnosis of sleep apnea.  Reportedly, a VA evaluation conducted in February 2009 was significant for a claim of daytime somnolence, snoring, and awakening with a sensation of not being able to breathe.  Moreover, an evaluation dated in February 2010 showed a diagnosis of moderate obstructive sleep apnea (confirmed by sleep study).  The Veteran was subsequently placed under treatment with a continuous positive airway pressure (CPAP) machine.  Noted at the time of the October 2010 rating decision was that the Veteran's clinical diagnosis of obstructive sleep apnea was first made more than 20 years following his separation from active duty service.  Based on the aforementioned, entitlement to service connection for sleep apnea was denied, given that the condition in question neither occurred in nor was caused by the Veteran's period of active military service.  Significantly, that determination was adequately supported by and consistent with the evidence then of record, and is now final.  

Evidence received since the time of the October 2010 rating decision, consisting, for the most part, of VA treatment records and examination reports, while "new" in the sense that it was not previously of record, is not "material."  More specifically, such records show only continuing treatment with the aforementioned CPAP machine for the Veteran's sleep apnea, with no demonstrated relationship between such pathology and his period of active military service.  Under the circumstances, the Board is compelled to conclude that the evidence submitted since the time of the October 2010 rating decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of entitlement to service connection for sleep apnea must be denied.  

Turning to the issues of entitlement to service connection for a bilateral shoulder disability, bilateral leg cramps, and lumbar degenerative spondylosis, the Board notes that service treatment records are negative for evidence of any such chronic pathology.  Significantly, at no time during the Veteran's period of active military service did he receive treatment for or a diagnosis of bilateral leg cramps or lumbar degenerative spondylosis.  While it is true that, on various occasions in 1978 and 1979, while in service, the Veteran received treatment for various shoulder-related complaints, as of the time of service separation examination in February 1981, the Veteran's upper extremities were entirely within normal limits, as were his lower extremities, and both his spine and musculoskeletal system.  Significantly, at the time of service separation, no pertinent diagnoses were noted.  Moreover, radiographic studies of the Veteran's right shoulder conducted in November 2003 where entirely within normal limits.  

The Board acknowledges that, during the course of a private evaluation in June 2012, there was noted the presence of bilateral rotator cuff strain.  However, on subsequent VA medical examination in July 2013, which examination involved a full review of the Veteran's claims folder and medical records, the Veteran denied having, or ever having had, a shoulder or arm condition.  Moreover, following a full examination of the Veteran, it was the examiner's opinion that the Veteran suffered from no pathology of his shoulder joints.  

The Board observes that, following a VA medical examination in September 2012, which examination, once again, involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that the Veteran's lumbar degenerative spondylosis was less likely than not related to his active military service, and more likely secondary to the "normal and expected aging process."  Significantly, to the extent the Veteran currently suffers from cramps in his lower extremities, there is no indication that such cramps had their origin during, or are in any way the result of, the Veteran's period of active military service.  Rather, the weight of the evidence would appear to indicate that, to the extent the Veteran suffers from such cramps, they are most likely "sleep-related."  

The Board finds the aforementioned opinions of a VA physician highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran's lumbar degenerative spondylosis, or claimed bilateral shoulder disability and leg cramps, had their origin during, or are in any way related to, his period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the aforementioned disabilities to his period of active military service.  However, not until many years following his discharge from service did the Veteran file a claim for service connection for any of those disabilities.  Moreover, the earliest clinical indication of the presence of any of the disabilities at issue is at a point in time many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service.  Under the circumstances, his claims for service connection must be denied.  

The Board acknowledges the Veteran's contentions regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's claimed pathology to his period of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities at issue.  Although laypersons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue regarding the etiology of the disabilities in question falls outside the realm of knowledge of a layperson.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Based on the aforementioned, the Board is unable to reasonably associate the Veteran's sleep apnea and lumbar degenerative spondylosis, or claimed bilateral shoulder disability and leg cramps, with any incident or incidents of his period of active military service.  Accordingly, and as noted above, the Veteran's claims for service connection must be denied.  


Increased Ratings

In addition to the above, the Veteran in this case seems an increased evaluation for service-connected myositis, as well as for right knee degenerative changes.  In pertinent part, it is contended that current manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment that is reflected by the respective 20 percent and 10 percent evaluations now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision regarding the issue of initial evaluations for the Veteran's service-connected low back and right knee disabilities is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. 3.321 (2014), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. §3.321(b)(1) (2014).  

At the time of the aforementioned rating decision in September 2012, the RO awarded service connection (and a 20 percent evaluation) for lumbar myositis, as well as service connection (and a 10 percent evaluation) for right knee degenerative changes, both effective from December 6, 2011, the date of receipt of the Veteran's original claim for service connection.  The Veteran voiced his disagreement with the assignment of the aforementioned evaluations, and the current appeal ensued.  

At the time of a VA spine examination in September 2012, range of motion measurements of the thoracolumbar spine showed forward flexion to 55 degrees, with extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 25 degrees.  Significantly, following repetitive use testing, the Veteran experienced no additional limitation of range of motion.  While at the time of examination, there was evidence of pain on movement, the Veteran's low back disability resulted in no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was within normal limits, as were deep tendon reflexes, and a sensory examination.  Tests of straight leg raising were negative, and there was no evidence of any intervertebral disc syndrome.  

Pursuant to applicable law and regulation, the criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In that regard, an evaluation of 20 percent is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is similarly in order where there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 month period, with an incapacitating episode defined as a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  In like manner, a 40 percent evaluation would require demonstrated evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or, in the alternative, evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 month period.  38 C.F.R. 4.71a and Part 4, Diagnostic Codes 5237, 5243 (2014).  

As is clear from the above, at no time during the course of the current appeal has the Veteran's lumbar myositis been productive of symptomatology warranting more than a 20 percent evaluation.  This is particularly the case given the fact that, at no time has there been demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less, or, for that matter, incapacitating episodes.  Under the circumstances, an initial evaluation in excess of 20 percent for the Veteran's service-connected lumbar myositis is not in order.  

Turning to the issue of an initial evaluation in excess of 10 percent for service-connected degenerative changes of the right knee, the Board notes that, at the time of the aforementioned VA examination in September 2012, the Veteran denied any problems with "flare-ups" of his service-connected right knee.  Range of motion measurements of the right knee conducted at that time showed flexion to 130 degrees, with extension to 0 degrees, representing no limitation of extension of the Veteran's right knee.  Significantly, following repetitive use testing, the Veteran's flexion increased to 135 degrees, while his extension remained within normal limits.  While there was evidence of pain on movement of the Veteran's right knee, muscle strength was within normal limits, and there was no evidence of anterior, posterior, or medial-lateral instability.  Nor was there any evidence or history of recurrent patellar subluxation and/or dislocation.  

Pursuant to applicable law and regulation, a 10 percent evaluation is warranted where there is evidence of slight knee impairment, with accompanying recurrent subluxation or lateral instability, or, in the alternative, a limitation of flexion to 45 degrees, or extension to 10 degrees.  A 20 percent evaluation, under those same laws and regulations, requires demonstrated evidence of moderate impairment of the knee characterized by recurrent subluxation or lateral instability, or, in the alternative, a limitation of flexion to 30 degrees, or extension to 15 degrees.  38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5257, 5260, 5261.  

Degenerative arthritis established by X-ray findings is to rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 4.71a and Part 4, Diagnostic Code 5003 (2014).  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that Diagnostic Code 5003 and 38 C.F.R. § 4.59 (2014), when read together, provide that painful motion of a major joint (such as the knee) caused by degenerative arthritis, where such arthritis is established by X-ray findings, is deemed to be limited motion, and, as such, is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Applying the aforementioned principles to the evidence of record, it is clear that, at no time during the course of the current appeal has more than a 10 percent evaluation been in order for the Veteran's service-connected right knee degenerative changes.  More specifically, at no time during the course of the current appeal has there been evidence of a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees.  Nor has there been evidence of impairment of the knee characterized by recurrent subluxation or lateral instability.  In fact, at the time of the aforementioned VA examination, the Veteran's right knee showed no evidence of either anterior or posterior instability, or, for that matter, medial-lateral instability.  

The Board acknowledges that, pursuant to various decisions of the VA General Council, where there is evidence of arthritis in the knee (as in this case), the Veteran is also eligible for a separate, compensable evaluation for instability of the knee where both are clinically present.  See VAOGCPREC 23-27, 62 Fed. Reg. 63,604 (1997); see also VAOGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, and as noted above, in the case at hand, there is no evidence of instability attributable to the Veteran's service-connected right knee.  Accordingly, a separate compensable evaluation is not warranted.  

Finally, in the case at hand, there is no evidence of compensable limitation of flexion and extension sufficient to warrant the assignment of separate ratings under Diagnostic Codes 5260 and 5261.  See VAOGCPREC 9-2004 (September 17, 2004).  In point of fact, and as noted above, at the time of the aforementioned VA examination, the Veteran exhibited pre-repetition flexion of 130 degrees, with post-repetition flexion of 135 degrees, essentially within normal limits.  Significantly, a compensable limitation of flexion would require a limitation to at least 45 degrees.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5260 (2014).  

In reaching the above determinations regarding increased evaluations, the Board has given due consideration to the Veteran's potential entitlement to an extraschedular evaluation for his low back and right knee disabilities.  However, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back and right knee is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not in order.  See Thun v. Shinseki, 572 Fed. 3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a bilateral shoulder disability is denied.  

Entitlement to service connection for a disorder characterized by bilateral leg cramps is denied.  

Entitlement to service connection for lumbar degenerative spondylosis is denied. 

Entitlement to an initial evaluation in excess of 20 percent for lumbar myositis is denied.  

Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative changes is denied.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for bilateral carpal tunnel syndrome, as well as for bilateral ulnar nerve lesions, and a disability of the cervical spine, to include degenerative changes.  However, a review of the record raises some question as to the exact nature and etiology of those disabilities.  

In that regard, in April and May 1977, during the Veteran's period of active military service, he received treatment for injuries to his hand and/or wrist.  A physical examination conducted at that time revealed poor, almost negative, range of motion, with a reddened area over the anterior portion of the carpals, culminating in a diagnosis of possible sprained wrist and/or "rule out fracture of the carpals."  Significantly, while at the time of a service separation examination in February 1981, there was no evidence of any injury to the Veteran's hand or wrist, since the time of that examination, the Veteran has received diagnoses of bilateral carpal tunnel syndrome and ulnar neuropathy.  However, an opinion has yet to be offered as to whether such pathology is in any way related to the Veteran's period of active military service.  

Turning to the issue of entitlement to service connection for a disorder of the cervical spine, the Board notes that, in September 1978, while in service, the Veteran was seen for a complaint of pain in the back of his neck, culminating in a diagnosis of musculoskeletal pain.  While it is true that, following a VA examination in September 2012, the Veteran's cervical degenerative changes were felt to be less likely than not related to his period of active military service, following a subsequent VA examination in July 2013, the same VA examiner who had provided the September 2012 opinion indicated that the Veteran was additionally suffering from cervical paravertebral myositis with trigger points at the trapezius muscles.  Significantly, no opinion was offered as to whether the Veteran's cervical myositis might be in some way related to his period of active military service.  

Based on the aforementioned, the Board is of the opinion that additional development of the evidence would be appropriate prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2011, the date of the most recent medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.  

2.  The Veteran should then be afforded additional VA examinations by appropriate examiners in order to more accurately determine the exact nature and etiology of his carpal tunnel syndrome/ulnar neuropathy, and cervical paravertebral myositis.  The Veteran is hereby notified that it is his responsibility to report for the examination(s), and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause my include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination(s) was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination(s), the examiner(s) should specifically comment as to whether the Veteran currently suffers from carpal tunnel syndrome and/or ulnar neuropathy/nerve lesions, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  The appropriate examiner or examiners should, additionally, offer an opinion as to whether the Veteran's cervical paravertebral myositis at least as likely as not had its origin during, or is in some way the result of, his period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner(s) must specify in their report(s) that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.  

3.  The AOJ should then review the aforementioned report(s) to ensure that they are in complete compliance with this REMAND, and that the examiner(s) have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report(s) are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claims for service connection for carpal tunnel syndrome, ulnar neuropathy/nerve lesions, and degenerative changes of the cervical spine, to include cervical paravertebral myositis.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in August 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


